Case: 19-10575      Document: 00515299404         Page: 1    Date Filed: 02/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-10575                         February 5, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

JAIME ALVAR CARVAJAL,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:19-CR-165-1


Before WIENER, HAYNES, and COSTA, Circuit Judges.
PER CURIAM: *
       Defendant-Appellant Jaime Alvar Carvajal appeals the district court’s
revocation of a previously imposed term of supervised release and imposition
of a sentence of 12 months and one day of imprisonment. He asserts that his
supervised release was revoked pursuant to 18 U.S.C. § 3583(g), which
requires revocation and imposition of a term of imprisonment when the
defendant is found to have committed specified types of violations of the terms


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10575     Document: 00515299404      Page: 2   Date Filed: 02/05/2020


                                  No. 19-10575

of supervised release, including the refusal to comply with drug testing. He
contends that, because § 3583(g) does not require a jury determination beyond
a reasonable doubt, it is unconstitutional in view of the Supreme Court’s
decision in United States v. Haymond, 139 S. Ct. 2369 (2019).
      Carvajal concedes that review is limited to plain error because he did not
raise this issue in the district court. See United States v. Whitelaw, 580 F.3d
256, 259 (5th Cir. 2009). To prevail on plain error review, he must show a
forfeited error that is clear or obvious and that affects his substantial rights.
See Puckett v. United States, 556 U.S. 129, 135 (2009). If Carvajal makes such
a showing, we have the discretion to correct the error, but we should do so only
if it “seriously affect[s] the fairness, integrity or public reputation of judicial
proceedings.” Id. (internal quotation marks and citation omitted).
      The opinion in Haymond addresses the constitutionality of § 3583(k),
and the plurality opinion specifically states that it does not express any view
on the constitutionality of other subsections of the statute, including § 3583(g).
See Haymond, 139 S. Ct. at 2382 n.7. There currently is no caselaw from either
the Supreme Court or this court extending Haymond to § 3583(g) revocations,
so we conclude that there is no error that was plain. See United States v.
Gonzalez, 792 F.3d 534, 538 (5th Cir. 2015); United States v. Escalante-Reyes,
689 F.3d 415, 418 (5th Cir. 2012) (en banc).
      As Carvajal has not demonstrated that the district court committed plain
error, so that court’s revocation of his supervised release and the term of
imprisonment are AFFIRMED.




                                        2